DETAILED ACTION
	This non-final rejection is responsive to communication filed August 25, 2020.  Claims 1-20 are pending in this application and being examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-5, 8, 9, 11-12, 15, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 20210097022 A1) (‘Kumar’).

With respect to claims 1, 8, and 15, Kumar teaches a method comprising: 

uploading, by the computer system, the snapshot to a cloud object storage platform of a cloud infrastructure (paragraphs 35-36 and 42-43), wherein the snapshot is uploaded as a plurality of log segments conforming to an object format of the cloud object storage platform (paragraphs 46 and 64-66), and wherein each log segment includes: 
one or more data blocks in the plurality of data blocks; and 
a first set of metadata comprising, for each of the one or more data blocks, an identifier of the data set, an identifier of the snapshot, and a logical block address (LBA) of the data block (paragraphs 27 and 86); and 
communicating, by the computer system, the first set of metadata to a server component running in a cloud compute and block storage platform of the cloud infrastructure (paragraphs 36, 42, 48, 66 and 86).

With respect to claims 2, 9, and 16, Kumar teaches wherein, upon receiving the first set of metadata, the server component: converts the first set of metadata into one or more metadata entries mapping each data block of each log segment to the log segment (paragraphs 27 and 86); and 
writes the one or more metadata entries to a first metadata database in the cloud compute and block storage platform (paragraphs 27, 50, 68 and 86).



With respect to claims 5, 12, and 19, Kumar teaches wherein, upon receiving the second set of metadata, the server component: converts the second set of metadata into one or more metadata entries conforming to a schema of a second metadata database in the cloud object storage platform (paragraphs 27 and 86); 
writes the one or more metadata entries to the second metadata database (paragraphs 27, 50, 68 and 86); and 
determines whether any remaining portions of the snapshot have not yet been uploaded (paragraph 82).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-7, 10, 13-14, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bedadala et al. (US 2021/0034571 A1) (‘Bedadala’).

With respect to claims 3, 10, and 17, Kumar teaches wherein, at a time of a failure in the cloud compute and block storage platform that causes contents of the first metadata database to become lost (paragraph 21), a metadata recovery component: 
reads the plurality of log segments from the cloud object storage platform (paragraphs 45, 53, 71 and 128); 
extracts the first set of metadata included in each log segment (paragraphs 45, 53, 71 and 128); and 
rebuilds the contents of the first metadata database using the first set of metadata extracted from each log segment (paragraphs 45, 53, 71 and 128).
Although Kumar teaches restoring a snapshot, Kumar does not explicitly recite restoring metadata and thus does not teach rebuilding a metadata database using the first set of metadata extracted from each log segment.
Bedadala teaches rebuilding a metadata database using the first set of metadata extracted from each log segment (paragraphs 90 and 296).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the restoration of Kumar to include restoring metadata as taught by Bedadala because Kumar uses metadata to access, manage and retrieve snapshots, thus it would be advantageous to have metadata restored when snapshots are restored.  

With respect to claims 6, 13, and 20, Kumar teaches claims 5, 12, and 19.

Bedadala teaches wherein if the server component determines that one or more remaining portions of the snapshot have not yet been uploaded, the server component: 
transmits an acknowledgment to the computer system indicating that the second set of metadata has been populated in the second metadata database (paragraphs 262, 293, 318-319, 345, and 466); and 
at a later time, replicates a transaction log of the second metadata database to a remote site (paragraph 424); and 
wherein if the server component determines that all remaining portions of the snapshot have been uploaded, the server component: 
replicates the transaction log to the remote site (paragraph 424); 
waits for an acknowledgment from the remote site that the transaction log has been successfully replicated (paragraphs 262, 426, and 466); and

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the server component of Kumar to include the steps as performed by Bedadala to enable the use of transaction logs and separating the generation of the backup index from the backup process to reduce resource usage during performance of the backup and speed up the backup process while further reducing interaction with a storage manager (Bedadala, abstract).

With respect to claims 7, 14, and 21, Kumar in view of Bedadala teaches wherein, at a time of a failure in the cloud compute and block storage platform that causes contents of the second metadata database to become lost (Kumar, paragraph 21, Bedadala, paragraph 433), a metadata recovery component: 
retrieves the transaction log from the remote site (Bedadala, paragraph 435); and 
rebuilds the contents of the second metadata database by replaying the retrieved transaction log (Bedadala, paragraphs 355 and 435).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/            Primary Examiner, Art Unit 2167                                                                                                                                                                                            	March 26, 2022